Dear Rep. Morrish:
Your request for an opinion has been forwarded to our office. Your inquiry centers on the language of House Bill 791 and LA R.S.40:2616 (A), a provision of the Seizure and Controlled Dangerous Substances Property Forfeiture Act. LA R.S. 40:2616 (A), states that a motor vehicle seized under this Act may be retained for use in the course and scope of undercover surveillance and investigations of violations under this Act for "a period not to exceed six months." After the expiration of six months, the motor vehicle must be sold at a public sale.  Specifically, your question asks when does the six-month period begin — from forfeiture, or after forfeiture?
Under the plain language of LA R.S. 40:2616 (A), the legislature provides:
  If the property seized is a motor vehicle, the seizing agency may retain use of the motor vehicle not to exceed six months. [Emphasis added].
The fact that the legislature used the word seized instead of forfeited, lends force to the argument that the six month period begins from seizure of the property, and not from forfeiture.  However, it would seem more practical that the seizing agency would not be able to start using the motor vehicle until after the forfeiture proceeding is complete in order to establish a more concrete property interest in the forfeited vehicle.  Additionally, the forfeiture proceeding must be completed to prevent an agency from using motor vehicles that were wrongfully seized.  The provisions for executing a forfeiture proceeding under this Act can be found at LA R.S. 40:2601, et seq.
In summary, the six-month period should not begin to run until after forfeiture is complete.  I hope this addresses your questions.  Should you have any questions or comments, please do not hesitate to contact our office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            BY: CHARLES H. BRAUD, JR. ASSISTANT ATTORNEY GENERAL
RPI:CHB, Jr./mjb
Representative Dan W. Morrish 119 W. Nezpique St. Jennings, Louisiana  70546
Date Received: Date Released:  March 9, 2000
CHARLES H. BRAUD, JR. ASSISTANT ATTORNEY GENERAL